

117 HR 5112 IH: Space National Guard Establishment Act
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5112IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Crow (for himself and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish the Space National Guard.1.Short titleThis Act may be cited as the Space National Guard Establishment Act.2.Establishment of Space National Guard(a)Establishment(1)In generalThere is established a Space National Guard that is part of the organized militia of the several States and Territories, Puerto Rico, and the District of Columbia—(A)in which the Space Force operates; and(B)active and inactive.(2)Reserve componentThere is established a Space National Guard of the United States that is the reserve component of the United States Space Force all of whose members are members of the Space National Guard.(b)CompositionThe Space National Guard shall be composed of the Space National Guard forces of the several States and Territories, Puerto Rico, and the District of Columbia—(1)in which the Space Force operates; and(2)active and inactive.3.No effect on military installationsNothing in this subtitle, or the amendments made by this subtitle, shall be construed to authorize or require the relocation of any facility, infrastructure, or military installation of the Space National Guard or Air National Guard.4.Implementation of Space National Guard(a)RequirementExcept as specifically provided by this subtitle, the Secretary of the Air Force and Chief of the National Guard Bureau shall implement this subtitle, and the amendments made by this subtitle, not later than 18 months after the date of the enactment of this Act.(b)BriefingsNot later than 90 days after the date of the enactment of this Act, and annually for the five subsequent years, the Secretary of the Air Force, Chief of the Space Force and Chief of the National Guard Bureau shall jointly provide to the congressional defense committees a briefing on the status of the implementation of the Space National Guard pursuant to this subtitle and the amendments made by this subtitle. This briefing shall address the current missions, operations and activities, personnel requirements and status, and budget and funding requirements and status of the Space National Guard, and such other matters with respect to the implementation and operation of the Space National Guard as the Secretary and the Chiefs jointly determine appropriate to keep Congress fully and currently informed on the status of the implementation of the Space National Guard.5.Conforming amendments and clarification of authorities(a)Definitions(1)Title 10, United States CodeTitle 10, United States Code, is amended—(A)in section 101—(i)in subsection (c)—(I)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9), respectively; and(II)by inserting after paragraph (5) the following new paragraphs:(6)The term Space National Guard means that part of the organized militia of the several States and territories, Puerto Rico, and the District of Columbia, active and inactive, that—(A)is a space force;(B)is trained, and has its officers appointed under the sixteenth clause of section 8, article I of the Constitution;(C)is organized, armed, and equipped wholly or partly at Federal expense; and(D)is federally recognized.(7)The term Space National Guard of the United States means the reserve component of the Space Force all of whose members are members of the Space National Guard.; and(B)in section 10101—(i)in the matter preceding paragraph (1), by inserting the following before the colon; and(ii)by adding at the end the following new paragraph:(8)The Space National Guard of the United States..(2)Title 32, United States CodeSection 101 of title 32, United States Code is amended—(A)by redesignating paragraphs (8) through (19) as paragraphs (10) and (21), respectively; and(B)by inserting after paragraph (7) the following new paragraphs:(8)The term Space National Guard means that part of the organized militia of the several States and territories, Puerto Rico, and the District of Columbia, in which the Space Force operates, active and inactive, that—(A)is a space force;(B)is trained, and has its officers appointed under the sixteenth clause of section 8, article I of the Constitution;(C)is organized, armed, and equipped wholly or partly at Federal expense; and(D)is federally recognized.(9)The term Space National Guard of the United States means the reserve component of the Space Force all of whose members are members of the Space National Guard..(b)Reserve componentsChapter 1003 of title 10, United States Code, is amended—(1)by adding at the end the following new sections:10115.Space National Guard of the United States: compositionThe Space National Guard of the United States is the reserve component of the Space Force that consists of—(1)federally recognized units and organizations of the Space National Guard; and(2)members of the Space National Guard who are also Reserves of the Space Force.10116.Space National Guard: when a component of the Space ForceThe Space National Guard while in the service of the United States is a component of the Space Force.10117.Space National Guard of the United States: status when not in Federal serviceWhen not on active duty, members of the Space National Guard of the United States shall be administered, armed, equipped, and trained in their status as members of the Space National Guard.; and(2)in the table of sections at the beginning of such chapter, by adding at the end the following new items:10115. Space National Guard of the United States: composition. 10116. Space National Guard: when a component of the Space Force. 10117. Space National Guard of the United States: status when not in Federal service..